Citation Nr: 0602245	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for a 
low back disability.  


FINDING OF FACT

The veteran does not have a low back disability that is 
etiologically related to active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and degenerative joint disease may not be 
presumed to have been incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a September 2003 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and the veteran was 
provided an opportunity to submit such evidence.  The letter 
specifically informed the veteran of the VA's duty to assist; 
requested evidence related to the veteran's low back 
disability, including medical records and lay statements; and 
asked the veteran to inform to VA of any additional evidence 
which he would like the VA to consider for the conditions 
addressed by the claim. 

In addition, the September 2003 letter outlined evidence VA 
would reasonably seek to obtain (including medical records, 
employment records, or records from other Federal agencies); 
and information and evidence for which the veteran was 
responsible.  He was provided with a list of the types of 
evidence that would help the RO make a decision.  The veteran 
was also asked to tell VA if he knew of any additional 
evidence he wanted to be considered by the RO.    

Finally, in an August 2004 statement of the case, the RO 
provided the veteran with applicable regulations on the VCAA 
notice requirements and the VA's duty to assist; notified the 
veteran of pertinent regulations on service connection 
claims; and informed the veteran of reasons why his claim was 
denied.  Thus, the Board finds, consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b), that the RO satisfied the 
notice requirements of the VCAA. See Quartuccio, 16 Vet. App. 
183. 

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records, medical records from 
the Muskogee VA Medical Center, including a February 2005 
evaluation of the veteran's low back disability, and records 
from Salina Health Center and Hastings IHS have been 
associated with the claims file.  According to a September 
2005 Report of Contact Form (VA Form 119), the veteran 
indicated that he has no further evidence to submit.  
Finally, there is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  In an August 2005 statement, the 
veteran's representative indicated that the veteran contends 
the February 2005 VA examination was insufficient to measure 
the true degree of his low back disability and requested that 
another examination be scheduled.  The Board notes, however, 
that at issue is whether the veteran's low back disability is 
related to military service, and not the severity of his 
disability.  In any event, the Board, upon reviewing the 
examination report, finds that it is sufficient to properly 
adjudicate this matter.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B. Background and Evidence

The veteran served on active duty from September 1989 to 
September 1993. Service medical records show complaints of 
back pain in May 1992.  He denied any trauma to the back and 
stated that he "woke up" that morning with back pain.  The 
veteran was assessed with lower back pain and muscle spasms, 
and was prescribed Motrin.  Two days later the veteran was 
seen for follow up of his back pain.  At that time, he stated 
that the pain was more severe and more to the right.  The 
veteran was placed on the ward and given Flexeril and heating 
pads.  The assessment was muscle strain in the low back area.  
The service medical records show no further complaints of 
back pain during service, and give no indication of a back 
disorder upon discharge.  In fact, on separation in April 
1993, the veteran denied a history of recurrent low back 
pain, and physical examination of the back at that time was 
normal.  

The veteran's records do not indicate any further complaints, 
diagnosis, or treatment for back disorder until June 1999, 
when he came to Hastings IHS with a complaint of low back 
pain and was diagnosed with lumbago.  In February 2002, the 
veteran again had a complaint of low back pain and was 
diagnosed at Hastings IHS with lumbosacral sprain.  In July 
2004, the veteran was seen by VA for complaints of back pain 
in conjunction with pain in his neck, knees, and foot.  In 
September 2004, the veteran again had complaints of low back 
pain and was diagnosed at the Salina Health Center with 
levoscoliosis and degenerative disc disease. 

A VA examination was accomplished in February 2005, during 
which the veteran was diagnosed with mild degenerative joint 
disease with no loss of function.  The veteran stated that he 
started to have lower back problems in 1990 which he did not 
report, that he went to sick bay for an incident of lower 
back pain in 1992, and that he had had intermittent pain 
since then.  X-rays of veteran's lumbosacral spine revealed 
mild degenerative changes at the L3-4 level.  The VA examiner 
reviewed the claims folder and noted the May 1992 lower back 
pain complaint as well as the veteran's medical records from 
Hastings IHS and Salina Health Center.  Based on a review of 
this evidence and on the examination of the veteran, the 
examiner stated that the veteran's lower back condition with 
intermittent lower back pain was not likely due to the lower 
back pain he sustained while in service in 1992.   

C. Law and Analysis

The veteran is seeking service connection for low back 
disability.  The Board has carefully reviewed the evidence 
and statements made in support of the claim and finds that 
the preponderance of the evidence weighs against the 
veteran's claim.  Therefore service connection cannot be 
granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The evidence clearly shows that the veteran has a lower back 
disability, specifically levoscoliosis, degenerative disc 
disease, and mild degenerative joint disease, however, 
service connection is not warranted because a low back 
disability was not incurred or aggravated during service and 
degenerative joint disease was not manifest within a year of 
service.  The veteran contends that his back condition is 
related to service, that he was seen for a low back problem 
during service, and that he has had back problems since that 
time.  The veteran's service medical records show that he was 
assessed with low back pain and muscle spasms, and muscle 
strain in May 1992; however, the records show no further 
complaints of back problems or further follow up visits in 
regard to his back.  He specifically denied a history of 
recurrent back pain on separation in April 1993.  The medical 
evidence of record indicates the veteran did not seek 
treatment for his back until seven years after his separation 
from service in June 1999. 

The Board acknowledges the veteran's contention that not all 
of his back strains have been documented, including an 
initial in-service injury to his back.    However, the Board 
notes that the veteran did not report any previous injury 
during his May 1992 complaint of back pain and specifically 
denied trauma to the back at the time, and he did not mention 
an injury in any subsequent examinations, including a 
physical examination prior to discharge, despite the fact the 
veteran had multiple documented medical visits in regard to 
his neck, knee, and foot conditions.  Moreover, the record is 
devoid of any complaints of back problems until the veteran's 
June 1999 visit to Hastings IHS.  

Further, the record contains no medical evidence of a nexus 
between the veteran's incident of back pain while in service 
and his present back disorder.  The record fails to establish 
any chronic back disorder in service or for six years 
thereafter and no physician has linked the veteran's current 
back disorder to service or to any incident that occurred 
during active service.  In fact, as noted above, the VA 
examiner who examined the veteran in February 2005 and 
reviewed his claims folder opined that the veteran's lower 
back disorder is not likely related to his lower back pain 
sustained in service.  Therefore, the Board finds that the 
veteran did not develop back disability during service, or 
within one year of termination of service.  Thus service 
connection is not warranted. 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

The Board has considered the veteran's claim that his back 
condition is related to an in-service injury; however, the 
veteran does not possess the medical training and expertise 
necessary to render a medical opinion as to either the cause 
or diagnosis of an orthopedic disability. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay 
witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury). See also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2)).

D.  Conclusion

Although the veteran does exhibit a current back disability, 
the record provides no competent evidence that the disability 
was incurred or aggravated in service, degenerative joint 
disease did not manifest within a year following the 
veteran's separation from service, and no nexus has been 
established between the veteran's current disability and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has a back disability etiologically related to active 
service.  The appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


